Title: To James Madison from William Jarvis, 16 October 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 16th: Octr. 1807

Since my last every thing has been hurry & bustle here.  Reports & counter reports seems to have been the order of the day.  Sometimes this Govmt. was decidedly French sometimes decidedly English & little else was to be relied on but the exertions of the British Subjects to Secure their effects & quit the Country.  The 12th. was appointed for the sailing of the Convoy, the 15th. & to-morrow, when it actually drops down & will get to sea in the course of the day or the following one.  In it go all the English with their property, but a few Irish remain.  Its sailing will doubtless be followed by the shutting of the ports of this Kingdom against British Manufactures & Commerce.  It is supposed that about two thousand people will on this occasion quit this Kingdom.  They have remitted & take with them an immense property.  It is now generally beleived that the Prince Regent will not go to the Brazils unless forced by circumstances.  But the report for this twelve or fourteen days past has been that the Prince of Beira was to be sent to the Brazils accompanied by a Sister, his Aunt the Princess Dowager of Brazil & her Sister, with several Noblemen of the first distinction.  The 15th: was appointed for their sailing, it is now put off to the 28th:.  It is a fact that this report has been given out at the Palace, that the necessary preparations has been actively & openly making for the purpose, that his attendants have been appointed & new carriages & equipages have been packed up for the purpose.  If such has been the intention of this Government, it will probably depend on circumstances, and I much doubt whether either will go.  Perhaps the appearance has been dictated by policy.  The preparations of the Navy still go on and the Squadron from the streights has been recalled.  There are now seven or eight line of battle ships ready for Sea, four frigates & several smaller vessels.  The gun boats, which have been laying a long time on the other side of the river & a floating battery, have also lately been got over & are getting in a state of repair.  This looks much more like fortifying & defending the harbour than like leaving the Country: and it is not impossible that whatever has been the real object of the preparations, that they may be employed in this manner.  General Junot had not left Bayonne the 6th: Instant, & of course the Army not on the move.  The 1st. Inst had been mentioned as the time appointed for his March  Now the 18th:  The Spanish Government have published an order that all aid and comfort be afforded his troops on their March to this Country  That it would have been given must have been well known.
I am sorry to learn through several Unofficial channels that our differences with Gt. Britain are not likely to terminate amicably.  It would seem that Mr Pitt as well as the present administration were bent on hastening that Nation to ruin as fast as possible.  No man deprecates more than myself hostilities or a state of things tantamount to it, but rather than submit to constant violence, insult & depredation, I certainly should be among the foremost to vote for the using of such means as nature or art has put in our power to do ourselves justice.  What may be the best means, the wisdom of Government is the best able to determine; but I cannot help beleiving that the measures you recommended many years since, (I think in 1794), upon a similar occasion will be the best adapted to the end.  Perhaps the enforcement of the prohibitory Act passed the Session before the last may be deemed sufficient, but should that be followed by the detention of our vessels, it appears to me that Congress cannot do less than to Sequester all British property & British Debts in our Country, and if these will not reach to indemnify our Citizens for their losses that the measure be extended to the monies held by British Subjects in our fund, for I cannot see by what rule of right the property of a British Subject is to be held Sacred in our Country when his Government is siesing upon the property of the fair American trader.  As to the plea that it is destroying the confidence between individuals, that the engagements between Man & Man are to be held Sacred & that Governments ought not to interfere in private contracts, at least those which are supposed to be made under the faith of Nations, it may be good doctrine under ordinary circumstances; but in our Situation where we have little other means of defense, the imperious Laws of Self-preservation demand it.  If their Merchants are aggrieved, let them recollect that their Government was the aggressors, that Satisfaction had been sought & refused & let them apply to their Government for remuneration.  I again repeat that I shall regret the necessity of being obliged to resort to Such means, but if representation fails to obtain redress, I hope that strong & efficient measures will be resorted to.  When your Country is the subject, I am satisfied that a warmth & freedom of Sentiment will find an apology in your own feelings.  Of course Sir I shall offer none for the freedom of this letter.
Inclosed Sir I shall have the pleasure to hand you a letter from the Secretary of the board of Health, accompanied with two copies of the late quarantine regulations, one of which will also accompany this.  The translation will go by my next.  Now the bustle is likely to subside which the departure of the English has occasioned, on the first arrival with grain I shall make a representation about the discharge by Bira.  With entire Respect I have the honor to be Sir Yr. Mo: Ob: Servt.

William Jarvis

